USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 1 of 26


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

AXIS INSURANCE COMPANY,                       )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Civil Case No.: 1:19-cv-00165-DRL-SLC
                                              )
AMERICAN SPECIALTY INSURANCE                  )
& RISK SERVICES,                              )
                                              )
                       Defendant.             )


                     PLAINTIFF AXIS INSURANCE COMPANY’S
              BRIEF IN SUPPORT OF MOTION TO COMPEL DISCOVERY

       Plaintiff AXIS Insurance Company (“AXIS”) contracted with defendant American

Specialty Insurance & Risk Services (“American Specialty”) to promote, underwrite, bind, and

deliver AXIS’s insurance policies to customers. One of those customers—the Tampa Bay

Buccaneers (“Buccaneers”)—purchased a general liability policy (“GL Policy”) and an excess

liability policy (“Excess Policy”) in 2013 through its broker, Marsh USA (“Marsh”). But when

American Specialty underwrote, bound, and delivered those policies to the Buccaneers, it did so

incorrectly, and contrary to its contractual obligations to AXIS. Among other things, American

Specialty offered excess coverage that it did not have authority to bind, and then it delivered an

excess policy that failed to provide the coverage it offered.

       American Specialty’s errors became AXIS’s problem in 2015, when the Buccaneers’

former placekicker, Lawrence Tynes (“Tynes”), asserted a claim against the Buccaneers (“Tynes

Claim”) that was likely to exhaust the team’s primary policy and potentially would have required

AXIS to pay the full limits of the Excess Policy. AXIS’s present action against American
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 2 of 26


Specialty is to recover the damages it incurred after the Buccaneers sought to invoke the

phantom coverage it thought it had purchased but American Specialty had failed to deliver.

          AXIS has requested straightforward discovery from American Specialty and its parent,

Brown & Brown, Inc. (“Brown & Brown”), that is central to AXIS’s claims—namely, the

documents and communications that American Specialty and Brown & Brown exchanged

internally and with third parties that relate to the GL Policy, the Excess Policy, Tynes, and the

Tynes Claim, including the underwriting file that American Specialty maintained for the GL and

Excess Policies (“Underwriting File”), and the claim files related to the Tynes Claim under those

policies (“GL Claim File” and “Excess Claim File”). American Specialty’s witnesses and other

documents it has produced confirm these requested documents exist, and American Specialty

and Brown & Brown agreed to produce them (or failed to specifically object to doing so). But,

at each turn, and despite numerous meet-and-confer efforts, American Specialty and Brown &

Brown have obfuscated, misdirected, and ultimately refused this discovery. Because American

Specialty’s document production to date does not satisfy Rule 34, AXIS cannot use those

documents to, among other things, discern all that it is missing.

          AXIS, therefore, moves for an order compelling both entities to respond fully to all of

AXIS’s discovery and to pay AXIS’s fees in pursuing this motion.

  I.      Relevant Facts and Procedural History

       A. American Specialty’s Deficient Written Discovery Responses

          American Specialty served its written responses to AXIS’s First Set of Requests for

Production (“RFPs”) on November 15, 2019. See Decl. of Stephanie Gutwein (“Gutwein

Decl.”), Ex. 1 (RFPs), Ex. 2 (“RFP Resps.”).




                                                   2
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 3 of 26


        On March 6, 2020, AXIS sent a Rule 26(f) letter to American Specialty (“March Letter”)

asking American Specialty to clarify certain of its RFP Responses, which, among other things,

appeared to indicate that American Specialty was objecting to producing internal American

Specialty documents and communications. See id., Ex. 3.

    B. American Specialty’s Deficient Document Production

            1. American Specialty’s serves its first production of documents.

        American Specialty served its first production of documents (“First Production”), totaling

1,181 documents, on March 16, 2020. See id., ¶ 5. Also on March 16, 2020, American Specialty

refused AXIS’s request to identify (i) the custodians it had collected from, (ii) the types of files it

had collected; or (iii) the volume of its collection. See id., Ex. 4 at 1 & 4.

            2. AXIS sends a second Rule 26(f) letter.

        On May 15, 2020, AXIS sent American Specialty a second Rule 26(f) letter (“May

Letter”). See id., Ex. 5. In addition to reiterating its concerns with American Specialty’s RFP

Responses, AXIS identified, and requested that American Specialty explain or correct, a number

of deficiencies with its First Production, including:

        •   Missing metadata fields (“Missing Metadata”), incorrect metadata that was
            erroneously linking unrelated documents (“Incorrect Family Metadata”), and what
            appeared to be modified documents in its production (“ESI with Modified Email
            Subjects”) (collectively, “Production Data Issues”); and

        •   Documents missing from the First Production (collectively, “Missing Documents”),
            including (a) relevant internal American Specialty documents, such as the
            Underwriting and Claim Files, and (b) communications American Specialty
            exchanged internally (“Missing American Specialty Communications”) or with third
            parties (“Missing Third-Party Communications”). See id., Ex. 5, § II.B.1


1
    In its May Letter and during later meet-and-confers, AXIS also asked American Specialty to
    supplement its production with missing, responsive documents related to underwriting for other NFL
    teams. See, e.g., id., Ex. 5, § II.B.4. American Specialty has also refused to remedy that deficiency.
    AXIS reserves the right to seek relief regarding those documents if American Specialty injects issues
    related to underwriting for other NFL teams into the litigation.


                                                    3
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 4 of 26


   C. AXIS subpoenas Brown & Brown.

       AXIS served a non-party subpoena on Brown & Brown on May 21, 2020. See id., Ex. 6

(“Subpoena”). Two weeks later, American Specialty’s counsel notified AXIS that they also

would be representing Brown & Brown in responding to the Subpoena and served a short letter

objecting to the Subpoena in its entirety. See id., Ex. 7.

       AXIS responded to Brown & Brown’s objection letter on July 10, 2020, explained why

Brown & Brown’s objections were meritless, and requested an opportunity to meet and confer to

resolve Brown & Brown’s concerns. See id., Ex. 8.

   D. AXIS’s multiple meet-and-confers with American Specialty and Brown & Brown.

       On July 15, 2020, AXIS’s counsel again raised its outstanding March and May Letters

with American Specialty and Brown & Brown and requested a telephonic meet-and-confer. See

id., Ex. 9 at 2. During July 24 and July 31, 2020 phone calls, the parties’ counsel met and

conferred about the deficiencies with American Specialty’s production, including the concerns

with American Specialty’s written objections, the Production Data Issues, and the Missing

Documents, as well as Brown & Brown’s refusal to respond to the Subpoena. See id., Ex. 10.

       During those calls, American Specialty claimed:

            •   It had produced the Missing Documents in the First Production but refused to
                share the Bates numbers of any of the documents besides those for the Claim File
                and claim diary, then later backtracked and indicated that it did not know what a
                claim diary was [see id., Ex. 10 at 5, § I.C];

            •   The Incorrect Family Metadata was simply due to American Specialty’s having
                omitted logo attachments from the First Production [see id., Ex. 10 at 3, § I.B.1];

            •   The ESI with Modified Email Subjects were due to American Specialty
                employees’ altering the subjects of emails when forwarding them [see id., Ex. 10
                at 3, § I.B.1]; and

            •   Brown & Brown viewed itself as American Specialty’s in-house counsel, and
                American Specialty had produced some or all of Brown & Brown’s responsive
                documents [see id., Ex. 10 at 7, § II].


                                                  4
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 5 of 26


        Shortly thereafter, AXIS sent American Specialty an example of a claim diary and a list

of outstanding documents and information that American Specialty and Brown & Brown had

agreed to provide to AXIS during the meet-and-confers, including:

        •   The Bates numbers of the Claim File and claim diary in the First Production;

        •   A re-production of the First Production with corrected metadata;

        •   Supplemental responses and objections to RFP Nos. 10-11, 26-28, and 30-32;

        •   All of Brown & Brown’s non-privileged responsive documents;

See id., Ex. 11 at 1; see also id., Ex. 10 at 1-3, §§ I.A-B.

        On August 5, 2020, American Specialty represented that the Bates range of the Claim

File was AM SPEC 7467-8927. See id., Ex. 12. Neither American Specialty nor Brown &

Brown provided any of the other requested information at that time.

        Then, on August 7, 2020, American Specialty backtracked on its agreement to produce

the Missing Metadata and suggested, instead, that AXIS’s counsel connect with American

Specialty’s counsel’s technology team (“AS Technology Team”) to work through any

“difficulties with the data” that AXIS was experiencing.. See id., Ex. 10 at 3, § I.B.2.

    E. The AS Technology Team confirms the Production Data Issues.

        On August 11, 2020, AXIS’s counsel participated in a call with the AS Technology Team

See id., Ex. 10 at 3-4, § I.B.3. With respect to each of the Production Data Issues, the AS

Technology Team agreed:

        •   The Missing Metadata was, in fact, missing from the First Production, and American
            Specialty could quickly correct this deficiency;

        •   The Incorrect Family Metadata was an error with the First Production unrelated to
            omitting logo attachments and admitted to having no immediate explanation; and

        •   The discrepancies with the ESI with Modified Email Subjects were not due to the
            emails having been forwarded and admitted to having no immediate explanation.



                                                   5
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 6 of 26


See id. The AS Technology Team asked for an opportunity to investigate the issues and follow

up with AXIS, but AXIS did not receive any follow-up after that call. See id.

    F. AXIS sends its third Rule 26(f) letter.

        AXIS sent its third Rule 26(f) letter to American Specialty on August 18, 2020 (“August

Letter”), in which it reiterated the same concerns with American Specialty’s discovery responses

that it had raised in its March and May Letters and during the July telephonic meet-and-confers.

See id., Ex. 10 at 5-6, §§ I.B-C. AXIS also renewed its request that Brown & Brown confirm

whether it had collected and produced all of its records responsive to the Subpoena that were

neither privileged nor protected and, if not, that it do so. See id. at 7, § II.

    G. American Specialty and Brown & Brown fail to correct the deficiencies.

        On August 31, 2020, American Specialty served Amended Responses to the RFPs

(“Amended RFP Responses”), along with a 23-page print-out listing certain generic metadata for

the documents in the First Production (“Metadata Printout”). See id., Ex. 13. As AXIS outlined

in a September 5, 2020 email to American Specialty and Brown & Brown, neither the Amended

RFP Responses nor the Metadata Printout resolved any of the deficiencies with American

Specialty’s RFP Responses or First Production. See id., Ex. 14 at 2-3 (re-raising concerns with

Amended RFP Responses, objecting to the Metadata Printout, and requesting response to August

Letter).2 Accordingly, AXIS advised American Specialty and Brown & Brown that it would be

asking the Court for an informal discovery conference. See id.




2
    American Specialty sent a replacement file for the Metadata Printout on September 9, 2020, but that
    file still did not provide all of the Missing Metadata, correct the Incorrect Family Metadata issues, or
    address or explain the genesis of the ESI with Modified Email Subjects. See id., Ex. 15.


                                                     6
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 7 of 26


   H. AXIS asks the Court for help addressing the discovery dispute.

       On September 9, 2020, AXIS requested a telephonic status conference with the Court to

discuss the parties’ discovery dispute. See D.E. 63. The Court granted AXIS’s request and

scheduled a telephonic status conference for September 30, 2020. See D.E. 64.

   I. AXIS continues its discovery efforts.

       In the meantime, on September 23, 2020, AXIS requested to schedule depositions of five

American Specialty employees—Stan Sheehan, Douglas Sundquist, Bonnie Rickard,

MJ Thompson, and Mark Thompson—and a Rule 30(b)(6) deposition of American Specialty.

See Gutwein Decl., Ex. 16. AXIS advised that it was scheduling these depositions, despite the

outstanding deficiencies with American Specialty’s discovery responses, because of the parties’

approaching discovery deadlines and subject to parties’ resolving the discovery issues during the

upcoming court conference. See id., Ex. 16.

   J. American Specialty and Brown & Brown first respond to AXIS’s Rule 26(f) letters.

       For the first time, on September 29, 2020, American Specialty and Brown & Brown

served a written response to AXIS’s Rule 26(f) letter. See id., Ex. 17. The letter offered

incorrect explanations for the ESI with Modified Email Subjects and Missing Documents and

otherwise refused to grapple with the Production Data and Missing Documents Issues. See id.,

Ex. 17, § I. It also advised that American Specialty had produced all of Brown & Brown’s non-

privileged responsive documents. See id., Ex. 17, § II.

   K. The Court holds a discovery conference.

       During the September 30, 2020 telephonic status conference, American Specialty agreed

to provide AXIS with additional information regarding its discovery responses but, among other

things, objected that it would be too burdensome to provide AXIS with certain of the Missing




                                                7
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 8 of 26


Metadata. See id., Ex. 18. The Court encouraged the parties to resolve their discovery issues but

authorized AXIS to file a motion to compel if they remained unresolved. See D.E. 65.

    L. American Specialty maintains its improper discovery positions.

        After the conference, AXIS and American Specialty exchanged several communications

regarding the deficiencies with American Specialty’s First Production. See, e.g., Gutwein Decl.,

Exs. 19 & 20. AXIS, on the one hand, continued to renew its requests that American Specialty

(a) identify the purported Missing Documents in its First Production, including the claim diary,

and produce those Missing Documents it had not already produced; and (b) fix the Production

Data Issues or explain its burden objection to doing so, all before AXIS began deposing various

American Specialty employees.3 See id., Exs. 20 & 35-39. Conversely, American Specialty

(a) again refused to explain or correct any of the Production Data Issues, (b) mischaracterized

certain documents in its First Production as the Missing Documents, though they were not; and

(c) again directed AXIS to what it contended was the “Claim File” in its First Production and

advised that it was working “to determine whether [a claim diary] separate of the claim file

would have existed.” See id., Ex. 19 (“October 9 Letter”). When AXIS pointed out the

inaccuracies in American Specialty’s explanations, American Specialty did not respond or take

any further action to remedy its discovery deficiencies. See, e.g., id., Ex. 21.

    M. American Specialty’s witnesses and documents confirm the discovery deficiencies.

        AXIS deposed American Specialty employees Stan Sheehan4 and Doug Sundquist on

December 9 and 14, 2020, respectively. Mr. Sheehan testified that he did not know whether the




3
    To assist American Specialty with redressing the missing claim diary issue, specifically, AXIS also
    enclosed an excerpt of the claim diary that it had located in its ESI. See id., Ex. 20.
4
    Mr. Sheehan oversaw American Specialty’s underwriting department during the time period relevant
    to the parties’ dispute.


                                                   8
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 9 of 26


complete Underwriting File, housed in American Specialty’s Enterprise software system, had

been provided to American Specialty’s counsel. See id., Ex. 22 (Sheehan Dep., 161:9-164:2).

       On January 8, 2021, American Specialty produced an additional 44 documents (“Second

Production”), which further underscored the deficiencies with American Specialty’s discovery

responses. See id., Ex. 21 at 3. The Second Production contained what appear to be the Excess

Claim notes (also known as the “claim diary”), which American Specialty had previously

misrepresented were either (a) in its First Production with the purported Claim File, or (b) did

not exist. See id., Ex. 21 at 3-4. Here is a snapshot of the top portion of that document:




Id., Ex. 28. The Excess Claim notes also reflect the existence of (i) documents linked to those

notes, (ii) a separate GL Claim File, and (iii) a Brown & Brown Claim File—none of which

American Specialty has produced. See id.; see also id., Ex. 21 at 3-5. Worse still, the Excess

Claim notes are dated November 24, 2020—apparently indicating that American Specialty had

printed them nearly two months earlier and waited to produce them until AXIS had already




                                                 9
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 10 of 26
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 11 of 26


           •   Explained that American Specialty’s discovery conduct was prejudicial; and

           •   Advised that it could not depose other American Specialty witnesses, then-
               scheduled for January 22 and 29, 2021, until American Specialty corrected all of
               the deficiencies. See id., Ex. 21 at 5.

        By letter dated February 2, 2021, American Specialty confirmed its refusal to correct its

discovery deficiencies and provided the same explanations for the discovery deficiencies that its

AS Technology Team had already debunked. See id., Ex. 24.

  II.   Legal Standard

        Rule 26(b)(1) authorizes a party to discover “any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” When a party provides incomplete or evasive discovery responses, the

discovering party may seek an order compelling discovery under Rule 37(a). The objecting

party then bears the burden of showing “with specificity” that the discovery sought is improper;

generic objections are insufficient. Marshall v. GE Marshall, Inc., No. 2:09 CV 198, 2012 WL

5831195, at *3 (N.D. Ind. Nov. 15, 2012).

 III.   Argument

        American Specialty is wrongfully withholding Missing Documents and Production Data

that (1) its witnesses, documents, and technology team have confirmed exist; (2) it either agreed

to produce or failed to properly object to producing; and (3) are central to the parties’ claims and

defenses. Moreover, neither it nor Brown & Brown have produced all of Brown & Brown’s non-

privileged responsive documents. Instead, American Specialty and Brown & Brown have




                                                 11
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 12 of 26


toggled between ignoring AXIS’s meet-and-confer efforts and offering perverse explanations for

the discovery deficiencies that only raise more questions.

        American Specialty’s and Brown & Brown’s improper discovery conduct has prejudiced

AXIS. It has deposed two key American Specialty witnesses without the benefit of this missing

discovery and had to delay other depositions because American Specialty and Brown & Brown

still refuse to provide it. Their refusal to fulfill their discovery obligations also threatens to derail

the parties’ case schedule—AXIS cannot go forward with discovery without some of the most

basic documents and information central to its claims. AXIS thus seeks an order compelling

(i) American Specialty to fully respond to its discovery by producing all Missing Documents and

correcting all Production Data Issues, (ii) Brown & Brown to fully respond to the Subpoena, and

(iii) both parties to pay the expenses AXIS has incurred in pursuing this motion.

        A. American Specialty must produce the Missing Documents.

        To date, American Specialty has improperly refused to produce the complete

Underwriting and Claim Files and all non-privileged or protected responsive documents and

communications American Specialty shared internally or with third-parties, even though it has

confirmed this information exists and agreed to produce it. Because Rule 26 entitles AXIS to

these documents, American Specialty should be ordered to produce them.

            1. American Specialty must produce the Underwriting and Claim Files.

        Absent a showing that AXIS’s request for the complete Underwriting and Claim Files is

improper, or, instead, that the files do not exist, Rule 26 requires American Specialty to produce

them. See, e.g., Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind. 2009)

(confirming party seeking to avoid discovery “must show with specificity that request is

improper”). American Specialty has made no such showing here.




                                                   12
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 13 of 26


        To the contrary, American Specialty has admitted that it has (a) the Underwriting File,

and (b) the GL and Excess Claim Files.7 See, e.g., supra at § I.M. It also agreed to produce

these files in response to AXIS’s discovery requests. See, e.g., Gutwein Decl., Ex. 2 (RFP Resp.

Nos. 1-3) (asserting no specific objections and agreeing to “produce responsive, non-privileged

documents and communications within its possession, custody or control” “including any claim

file and claim diary, regarding Tynes, the Tynes Claim, the Tynes Lawsuit, or the Tynes

Settlement,” and “underwriting files, and analysis and decision-making on underwriting

considerations, regarding the GL Policy and Excess Policy” (emphasis added)).8

        American Specialty’s failure, therefore, to produce the complete GL Claim File,

including the claim diary, all documents linked in that and the Excess Claim diaries, and all

documents in the Underwriting File renders its production “incomplete.”9 Pringle v. Garcia,

No. 2:09-CV-22-PPS-PRC, 2013 WL 1911484, at *4 (N.D. Ind. May 8, 2013) (finding document

production is incomplete when witness testimony confirms existence of unproduced, responsive

documents and objecting party does not show “that the [documents] fall[] outside the scope of

discovery”). Moreover, as American Specialty’s witnesses and its Second Production have since

confirmed, American Specialty’s repeated representations over many months (and many meet-

and-confers) that it had produced the GL and Excess Claim Files and that the claim diaries either


7
    In fact, the parties’ contract requires American Specialty to create and maintain these files for AXIS,
    deems AXIS the owner of them, and requires American Specialty to produce them to AXIS upon
    request. See, e.g., D.E. 44, ¶¶ 31, 47; Gutwein Decl., Ex. 5 at 3-4, § II.B.1.
8
    In addition to RFP Nos. 1 through 3, the Missing Underwriting and Claim Files are likely responsive
    to other requests as well. See, e.g., Gutwein Decl., Ex. 1 at RFP Nos. 2 & 4. In fact, American
    Specialty objected to RFP Nos. 2 and 4 as “duplicative of” RFP Nos. 1 and 3 (and raised no other
    objections to their scope). Id., Ex. 2, at Nos. 2 & 4 (RFP Resps.).
9
    Other documents American Specialty produced confirm that it has not produced key underwriting
    documents. For example, American Specialty produced seven copies of an underwriting-related
    email, each without the email’s critical attachment: American Specialty’s excess referral worksheet.
    See, e.g., id., Ex. 5 at 4; id., Ex. 29. American Specialty’s failure to produce the attachments is also
    contrary to Rule 34. See infra § III.B.


                                                     13
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 14 of 26


were included in its First Production or did not exist were, at best, “evasive” and, at worst,

intentionally misleading. See, e.g., Hobson v. Trans Union, LLC, No. 1:13-CV-54, 2014 WL

12775013, at *5 (N.D. Ind. June 6, 2014) (compelling supplemental response to RFP when

objecting party responded with “qualifications and limitations” that failed to disclose existence

of responsive documents); see supra at § I.M. (recounting Sheehan and Thompson testimony on

existence of Underwriting and Claim Files and claim notes and explaining that American

Specialty eventually produced set of notes for Excess Claim in its Second Production). And the

late-produced Excess Claim notes confirm that the GL Claim File exists and contains relevant,

responsive “notes and other information,” see Gutwein Decl., Ex. 28:




       American Specialty’s argument during the meet-and-confer process that it need not

produce these documents because AXIS had access to them during the parties’ business

relationship is without merit. First, American Specialty did not object to responding to AXIS’s

RFPs on that basis, so the objection is waived. See generally id., Ex. 2; see, e.g., Peterson v.

Farrakhan, No. 2:03CV319, 2005 WL 2465254 (N.D. Ind. Oct. 5, 2005) (rejecting objections

made for the first time in response to motion to compel and imposing sanctions when party

previously had agreed to produce documents). Second, even if it had timely asserted this

objection, it is not a legitimate basis for avoiding discovery. American Specialty does not allege

that AXIS has the requested documents, only that it may have had access to them at some point

during the parties’ business relationship. See, e.g., Earl v. Xerox Bus. Servs., No. 1:13-cv-01847-

LJM-MJD, 2014 WL 4804279, at *1 (S.D. Ind. Sept. 26, 2014) (overruling objection that party

seeking discovery had access to requested information before litigation). Rule 26(b)(1) permits




                                                 14
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 15 of 26


AXIS to seek discovery regarding “any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case . . .” Third, even if American Specialty were

objecting on the basis that AXIS actually had the requested documents in its possession, absent a

showing of the burden AXIS’s requests would impose, that objection, too, is improper. See, e.g.,

Doe v. Purdue Univ., No. 2:17-CV-33-JPK, 2019 WL 4565501, at *3 (N.D. Ind. Sept. 19, 2019)

(rejecting objection based on unsupported allegation that requesting parties already possessed

some of the requested information); Odongo v. City of Indianapolis, No. 1:14-cv-00710-TWP-

MJD, 2015 WL 420110, at *3 (S.D. Ind. Jan. 30, 2015) (same, and noting that failure to produce

such documents “deprives [moving party] of the value in knowing whether certain discovery lies

within the possession, custody, or control” of objecting party).10

         Rather, American Specialty’s failure to produce these documents is squarely contrary to

its discovery obligations and prejudicial to AXIS. And its constant obfuscation about the

existence of and its process for collecting, reviewing, and producing these responsive documents

that it agreed to produce, culminating in its sudden partial production of “documents which were

previously described as nonexistent,” raises “legitimate questions about [its] process for

collecting, identifying, and producing responsive documents.” Stage v. Restoration Hardware,

Inc., No. 2:14-cv-077, 2015 WL 631113, at *3 (S.D. Ohio Feb. 12, 2015).

             2. American Specialty must produce all responsive communications.

         Also contrary to its discovery obligations, American Specialty is refusing to produce

responsive internal and third-party communications that are responsive to two types of RFPs:

              •   In several RFPs, AXIS requested documents and communications “to, from, or
                  between [American Specialty] or AXIS” that regard various aspects of the
                  parties’ dispute. See, e.g., Gutwein Decl., Ex. 1 (RFP Nos. 10, 11).


10
     And, as noted supra n.7, apart from its discovery obligations, American Specialty has a separate
     contractual obligation to AXIS to produce all underwriting and claim files to AXIS upon request.


                                                    15
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 16 of 26


              •    In other RFPs, AXIS requested “[a]ll Documents and Communications
                   substantiating or supporting” American Specialty’s denial of certain allegations
                   in AXIS’s Second Amended Complaint. Id., Ex. 1 (RFP Nos. 26-28, 30-32).

         American Specialty initially responded to these RFPs one of two ways: it agreed to

produce only responsive documents and communications either (a) with AXIS, see id., Ex. 2

(RFP Resp. Nos. 10-11, 28, 30-32), or (b) with Marsh, see id., Ex. 2 (RFP Resp. Nos. 26-27).

After AXIS questioned whether American Specialty was refusing to produce responsive (1) its

internal communications, and (2) communications it had with other third parties, American

Specialty served supplemental RFP Responses that did not resolve the issue. See supra §§ I.B,

I.D; see also, e.g., Gutwein Decl., Ex. 13 (Am. RFP Resp. Nos. 10-11).

         So then AXIS identified specific internal and third-party communications that it cannot

locate in American Specialty’s First Production. See, e.g., supra at §§ I.B, I.D, I.F, & I.L. But

American Specialty responded with only inconsistent and inaccurate explanations. For example,

American Specialty advised for the first time in its October 9, 2020 letter that it did not interpret

several of AXIS’s RFPs as requesting internal communications at all—a reading that is plainly

divorced from the RFPs’ text and incorrect but that appears to confirm AXIS’s suspicion:

American Specialty has not produced these documents. See Gutwein Decl., Ex. 19 at 1-2. Yet,

American Specialty also appeared to claim that it had produced these communications by

pointing to various email threads containing some version of the communications somewhere

within the email string. See id., Ex. 19 at 2-3. But that too is insufficient and similarly confirms

American Specialty has not produced these documents.

         Contrary to American Specialty’s apparent argument that it need only produce the most

inclusive11 version of an email thread, rather than a copy of each email in the thread with its


11
     “Email threads are email communications that contain prior or lesser-included email communications
     that also may exist separately in the party’s electronic files. A most inclusive email thread is one that


                                                      16
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 17 of 26


corresponding attachments, the Rules preclude American Specialty from unilaterally adopting

that disabling discovery limitation. See, e.g., Martinelli, 2016 WL 1458109 at *5 (entering

agreed ESI protocol allowing for production of only inclusive emails, provided that the inclusive

thread “contains all of the prior or lesser-included emails, including attachments”). And there is

no question AXIS rejected this approach here: its RFPs asked American Specialty to produce all

non-identical versions of each document. See Gutwein Decl., Ex. 1 at 19 (defining “Document”

to include “[a]ny draft or non-identical copy of a document”). American Specialty did not

specifically object to this request. See generally id., Ex. 2.

       In fact, American Specialty’s approach is particularly problematic (and inappropriate) for

several reasons. American Specialty has admitted that its employees often altered the content of

emails when forwarding or replying to them. See id., Ex. 17, § I.B. And neither it nor its

Technology Team has provided any cogent explanation for the ESI with Modified Email

Subjects. See supra at §§ I.E, I.N. Documents in the First Production also confirm that the

purportedly “inclusive” emails sometimes contain altered versions of earlier emails in the thread

and often do not incorporate earlier emails’ attachments. See, e.g., Rabin v.

PricewaterhouseCoopers LLP, No. 16-cv-02276, 2016 WL 5897732, at *2 (N.D. Cal. Oct. 11,

2016) (entering agreed ESI protocol allowing production of inclusive emails in some

circumstances but prohibiting the practice “if the later message contains different text . . . or

senders or recipients, or does not include an attachment that was part of the earlier message”);

MedIdea, L.L.C. v. DePuy Orthopaedics, Inc., No. 1:17-cv-11172-GAO, 2017 WL 9289450, at

*5 (D. Mass. Oct. 20, 2017) (adopting similar approach).



   contains all of the prior or lesser-included emails, including attachments, for that branch of the email
   thread.” Martinelli v. Johnson & Johnson, No. 2:15-cv-01733-MCE-EFB, 2016 WL 1458109, at *5
   (E.D. Cal. Apr. 13, 2016).


                                                    17
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 18 of 26


       As just one example, AXIS obtained a copy of the Buccaneers’ email to American

Specialty with its application materials for the GL and Excess Policies directly from Marsh.

Marsh disclosed to American Specialty that the team’s previous insurer had “decided to place a

concussion exclusion on th[e] renewal” and that the Buccaneers intended “to renew the program

with expiring coverages.” Gutwein Decl., Ex. 25. American Specialty did not produce its

version of Ms. Rowe’s email and, instead, produced only an internal American Specialty thread

forwarding Ms. Rowe’s email—with a significant alteration: American Specialty’s version of

the same email omits Ms. Rowe’s reference to a concussion exclusion. Here is a comparison of

both emails:

                                             Marsh Copy




                                   American Specialty Copy




Gutwein Decl., Exs. 25 & 26. Mr. Sundquist could not explain the alteration in his deposition,

and without American Specialty’s complete production, AXIS is handicapped in sourcing it. See

id., Ex. 27 (Sundquist Dep., 40:23-41:20).


                                                18
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 19 of 26


       In addition to the many communications that American Specialty failed to produce but

that AXIS has been able to confirm exist by reference to other documents, AXIS has reason to

believe that other documents are missing from American Specialty’s production, too. For

example, American Specialty produced only two internal communications regarding the GL

Policy, the Excess Policy, or the Tynes Claim between March and April 2015, the key time

period during which the Tynes Claim arose. Id., Ex. 5 at 4-5, § II.B.3. One was an April 17,

2015 email string that Mr. Sheehan sent to six other American Specialty employees, but, in

addition to failing to produce all of the earlier emails in the string, American Specialty did not

produce any of the six recipients’ responses to that email, if they exist. Id. And because

American Specialty’s document production is rife with gaps, inconsistencies, and altered email

content that raise serious questions about its process for responding to the RFPs, AXIS does not

know whether none of these six recipients responded to this email or, more likely, whether

American Specialty (1) is objecting to producing these missing internal and third-party

communications; (2) failed to collect them; or (3) no longer has them in its possession, custody,

or control, which would raise questions about spoliation. See, e.g., Stage, 2015 WL 631113, at

*3 (confirming that a party’s unexplained and unilateral decision not to produce all responsive

emails in a thread is “unusual” and raises “legitimate questions about [the producing party’s]

process for collecting, identifying, and producing responsive documents”).

       AXIS should not have to play a guessing game with respect to American Specialty’s

documents. See, e.g., United Consumers Club, Inc. v. Prime Time Mktg. Mgmt. Inc., 271 F.R.D.

487, 496 (N.D. Ind. 2010) (granting motion to compel when moving party acted “diligent[ly] …

to discover relevant information” and objecting party provided evasive and incomplete responses

that concealed existence of responsive documents); Hobson, 2014 WL 12775013 at *5




                                                 19
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 20 of 26


(compelling supplemental discovery responses and ordering objecting party to attest to its

discovery efforts). Instead, consistent with its discovery obligations, American Specialty should

be ordered to immediately produce all of these Missing Documents now.

           3. AXIS is entitled to all of Brown & Brown’s responsive documents.

       American Specialty’s response on behalf of Brown & Brown to the Subpoena similarly

fails to satisfy American Specialty’s and Brown & Brown’s discovery obligations under Rules

34 and 45, respectively. In response to AXIS’s repeated meet-and-confer efforts, American

Specialty has now represented that it collected and produced all of Brown & Brown’s non-

privileged, responsive documents. See Gutwein Decl., Ex. 17, § II. But other discovery calls

into question the accuracy of this representation.

       For example, the Excess Claim notes that American Specialty produced on January 8,

2020 establishes that Brown & Brown, too, maintained a relevant claim file:




Gutwein Decl., Ex. 28. And the Subpoena explicitly requested just this type of information. See,

e.g., id., Ex. 6, No. 5. Yet, nothing in American Specialty’s Productions—or in the responses to

AXIS’s meet-and-confer efforts—discloses whether either American Specialty or Brown &

Brown collected, reviewed, and produced this claim file. And, as with American Specialty’s

Missing Documents, Brown & Brown’s failure to produce its claim file, which AXIS

unambiguously requested and which is unquestionably relevant to the parties’ dispute, raises

“legitimate questions about [its] process for collecting, identifying, and producing responsive

documents.” Stage, 2015 WL 631113 at *3.

       Nor may Brown & Brown stand on its blanket overbreadth and undue burden objections

to avoid this discovery. See Gutwein Decl., Ex. 7 at 2-3. Like American Specialty, Brown &


                                                20
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 21 of 26


Brown bears the burden of “show[ing] why a particular discovery request is improper” “with

specificity.” United Consumers Club, 271 F.R.D. at 495 (quoting Gregg v. Local 305 IBEW,

No. 1:08-CV-160, 2009 WL 1325103, at *8 (N.D. Ind. May 13, 2009)). Brown & Brown’s

“reflexive invocation of the same baseless, often abused litany” of generic objections does not

satisfy this burden. Id. (quoting Cunningham, 255 F.R.D. at 478); see also McKinney v. ICON

Transp. Co., No. 4:04-cv-81, 2005 WL 8178477, at *2 (N.D. Ind. Aug. 9, 2005) (confirming

party objecting to subpoena bears burden of showing with specificity that discovery is improper).

And because Brown & Brown did not serve specific objections to the scope of the Subpoena, it

has waived them. See, e.g., Ott v. City of Milwaukee, 682 F.3d 552, 558 (7th Cir. 2012) (noting

that Rule 45 requires non-parties “to raise all objections at once, rather than in staggered

batches,” and holding that failure to assert specific substantive objections within time required by

Rule 45(c)(2)(B) results in waiver of objections).

       Accordingly, along with its own responsive documents, American Specialty should be

required to produce all of Brown & Brown’s, as well.

       B. American Specialty must conform its production to Rule 34(E)’s requirements.

       In addition to the Missing Document issues, American Specialty’s productions suffer

from serious Production Data Issues that appear, at minimum, to stem from its failure to produce

its ESI as Rule 34(E) requires and as AXIS requested. Rule 34(E) requires a party to produce its

responsive ESI (a) as it is kept in the usual course of business, or (b) organized and labeled to

correspond with the categories in the requests. It also permits a party to request the form for

producing ESI and instructs that, even absent the requesting party’s specifying the form of

production, a party must produce its ESI “in a form or forms in which it is ordinarily maintained

or in a reasonably usable form.” Fed. R. Civ. P. 34(E)(ii); see also id. (Advisory Cmte. Note on




                                                 21
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 22 of 26


2006 Am.). The Rule’s notes further confirm that “the option to produce in a reasonably usable

form does not mean that a responding party is free to convert electronically stored information

from the form in which it is ordinarily maintained to a different form that makes it more difficult

or burdensome for the requesting party to use the information efficiently in the litigation.” Id.

(Advisory Cmte. Note on 2006 Am.); see also Jannx Med. Sys., Inc. v. Methodist Hosps., Inc.,

No. 2:08-CV-286-PRC, 2010 WL 4789275, at *4 (N.D. Ind. Nov. 17, 2010) (citation omitted).

         American Specialty’s Productions do not satisfy any of these standards. As a threshold

matter, AXIS requested that American Specialty produce its ESI in a specific format. See AXIS

RFPs, Instr. No. 4. American Specialty’s general objection to producing its ESI in this format is

boilerplate devoid of any specificity and, therefore, not well-taken. Compare Gutwein Decl.,

Ex. 2, Gen. Obj. No. 1, with, e.g., Cunningham, 255 F.R.D. at 478. On this basis alone, the

format of American Specialty’s Productions is, therefore, deficient.12

         Even if American Specialty had a legitimate basis for refusing to comply with AXIS’s

requested form of production, Rule 34 still obligated American Specialty to produce its

documents in a “reasonably usable form,” either as it maintains them in the usual course of its

business or organized and labeled in response to AXIS’s Requests. But American Specialty did

neither. Instead, it:

         •   Omitted basic metadata, like custodian information, that precludes AXIS from
             connecting the ESI American Specialty produced to its custodian (e.g., owner);

         •   Produced its ESI with errant (or altered) family metadata, which (a) links documents
             as related (for example, as a parent email and children attachments) when those
             documents are, in fact, unrelated, and (b) fails to link documents that are, in fact,




12
     AXIS is simply seeking the reciprocal metadata that it provided to American Specialty with its
     productions.


                                                    22
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 23 of 26


             related, precluding AXIS from connecting parent emails and their children
             attachments;13 and

         •   Produced documents that appear to have been modified from their original form
             without any explanation or metadata that would allow AXIS to ascertain information
             regarding the modifications.14

See, e.g., Gutwein Decl., Ex. 5 at 2, § II.A.

         AXIS first objected to these deficiencies with American Specialty’s First Production,

identified examples of them for American Specialty, and asked American Specialty to correct

them last May, and it reiterated its request many times since. See, e.g., id., Exs. 5, 10, 20, 21.

And when AXIS discussed these issues with the AS Technology Team in August 2020, at the

request of American Specialty’s counsel, the AS Technology Team admitted to seeing these

same issues with American Specialty’s First Production, conceded it had no immediate

explanation for them, and agreed to investigate and work to remedy them. See, e.g., id., Ex. 10

at 3-4, § I.B.3. Yet American Specialty still has not corrected the Missing Metadata or Incorrect

Family Metadata and has not explained the ESI with Modified Email Subjects—in other words,


13
     For example, metadata for the document with Bates number AM SPEC 847 reflects that that “parent”
     email has 14 “children,” but the face of the email itself reflects only two attachments (e.g., two
     children), only one of which American Specialty actually produced. See, e.g., Gutwein Decl., Ex. 5 at
     2, § II.A. Similarly, the metadata for AM SPEC 1796 deems that document a “parent” of a family of
     15 documents, but it is, in fact, a scanned copy of a September 13, 2016 letter with no children. And
     many of the documents that the metadata erroneously designates as “children” of that “parent” letter
     are, themselves, standalone emails, some with attachments. See, e.g., id., Ex. 30; id., Ex. 5 at 2, §
     II.A.
14
     For example, the metadata for the document AM SPEC 858, an email that Tim McGee sent to Bonnie
     Rickard, copying Brian Thompson, at 4:06 PM on May 28, 2013, reflects a subject line of “130528
     XS Approval from AXIS.” But AXIS’s original copy of that email, from Tim McGee’s files,
     confirms that the subject line of his May 28, 2013 email was actually “RE: 130523 Buccaneers
     Limited Partnership Referral,” which is consistent with the subject line in the preceding email in both
     American Specialty’s and AXIS’s versions of this email string. Compare id., Ex. 31, with id., Ex. 32.
     Similarly, AM SPEC 2755 reflects an April 10, 2015 email that Doug Sundquist sent to Stan Sheehan
     at 6:21 PM, copying Bonnie Rickard, Brandon Schall, Jennifer Fritz. In the version of the email
     reflected in AM SPEC 2755, the subject line reads “150410 EL Claim – Tampa Bay Bucs.”
     However, AM SPEC 1919 reflects the exact same email, with the exact same sender, recipients, and
     time stamp, except the subject reads “FW: Tampa Bay Bucs.” Compare id., Ex. 33, with Ex. 34; see
     also, e.g., id., Ex. 5 at 2-3, § II.A.


                                                     23
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 24 of 26


it has not satisfied its obligations under Rule 34.

       Under similar circumstances, courts have required the producing party to produce its ESI

with metadata and as it is stored in the usual course or in a reasonably usable format. See, e.g.,

Hagenbuch v. 3B6 Sistemi Elettronici Industriali S.R.L., No. 04 C 3109, 2006 WL 665005, at *3

(N.D. Ill. Mar. 8, 2006) (requiring producing party to reproduce its electronic media with

“information such as the creation and modification dates of a document, email attachments and

recipients, and metadata” because the information would “allow [the plaintiff] to piece together

the chronology of events and figure out, among other things, who received what information and

when”); PSEG Power N.Y., Inc. v. Alberici Constructors, Inc., No. 1:05-CV-657(DNH/RFT),

2007 WL 2687670, at *2-11 (N.D.N.Y. Sept. 7, 2007) (requiring producing party to re-produce

its production, at its expense, because its initial production contained numerous emails divorced

from their attachments and without the metadata necessary to understand how the ESI related to

each other); White v. Graceland Coll. Ctr. for Prof’l Dev. & Lifelong Learning, Inc., No. CIV.A.

07-2319-CM, 2009 WL 722056, at *6 (D. Kan. Mar. 18, 2009) (order producing party to

produce certain custodians’ personal store files from Microsoft Outlook to assist the receiving

party “in determining when the emails and attachments were created”). American Specialty

should likewise be compelled to fulfill its Rule 34 obligations.

       C. AXIS should be awarded its fees and costs in pursuing this discovery.

       Finally, American Specialty and Brown & Brown should be ordered to pay the fees AXIS

has incurred in pursuing this discovery. Rule 37(a)(5) requires the Court to award a party who

prevails on a motion to compel its “reasonable expenses incurred in making the motion,

including attorney’s fees,” unless the non-moving party shows that its position was substantially

justified or other circumstances would make the award unjust. See also, e.g., Venturedyne, Ltd.




                                                  24
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 25 of 26


v. Carbonyx, Inc., No. 2:14-CV-351-RL-JEM, 2017 WL 2590737, at *2 (N.D. Ind. June 15,

2017); Zendian v. Ind. Dep’t of Child Servs., No. 2:17-CV-174-RL-JEM, 2018 WL 2740162,

at *1 (N.D. Ind. June 7, 2018). Neither exception applies here.

       AXIS engaged in numerous meet-and-confers with American Specialty and Brown &

Brown about the significance of the Production Data Issues and Missing Documents. See supra

at §§ I.B, I.D-E, I.G, I.L, I.N. American Specialty and Brown & Brown have stonewalled at

every turn. They have unnecessarily delayed and derailed AXIS’s discovery efforts and

prejudiced AXIS by (i) refusing to investigate the issues that AXIS has raised in good faith, even

when their own Technology Team has acknowledged and pledged to investigate them;

(ii) repeatedly proffering incorrect, and, at times, misleading, explanations for the deficiencies

with their discovery responses; (iii) seemingly holding (for months) key responsive documents,

which AXIS had squarely requested and producing them only after AXIS had deposed certain

American Specialty witnesses and just days before it was to depose another; and (iv) failing to

produce other key documents that American Specialty’s own witnesses and documents confirm

exist. American Specialty’s and Brown & Brown’s discovery conduct is not substantially

justified, and no other circumstances render the Court’s awarding AXIS its fees in pursuing this

discovery unjust.

                                         CONCLUSION

       Consistent with their discovery obligations, (a) American Specialty should be ordered to

respond fully to AXIS’s discovery, including producing all Missing Documents and correcting

the Production Data Issues; (b) Brown and Brown should be ordered to respond fully to the

Subpoena; and (c) both parties should be ordered to pay the fees AXIS has incurred in pursuing

this discovery.




                                                 25
USDC IN/ND case 1:19-cv-00165-DRL-SLC document 73 filed 02/12/21 page 26 of 26


Dated: February 12, 2021                               Respectfully submitted,


                                                        /s/Stephanie L. Gutwein
                                                       Ryan M. Hurley
                                                       Stephanie L. Gutwein
                                                       Susanne A. Johnson
                                                       Emily A. Kile-Maxwell
                                                       FAEGRE DRINKER BIDDLE & REATH LLP
                                                       300 North Meridian Street, Suite 2500
                                                       Indianapolis, IN 46204
                                                       (317) 237-0300
                                                       Ryan.Hurley@faegredrinker.com
                                                       Stephanie.Gutwein@faegredrinker.com
                                                       Susanne.Johnson@faegredrinker.com
                                                       Emily.KileMaxwell@faegredrinker.com

                                                       Attorneys for plaintiff AXIS Insurance
                                                       Company



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all counsel of record by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                               /s/Stephanie L. Gutwein




                                                  26
